Citation Nr: 9902575	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as 40 percent 
disabling.

2.  Whether a rating decision of September 1, 1953, contained 
clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.  He was wounded in action in September 1952, 
sustaining gunshot fragment wounds to the left neck and 
shoulder, with compound comminuted fracture of the head of 
the first rib, and incomplete fracture of the mandible.

In a statement dated in October 1994, the veteran claimed 
that the residuals of the gunshot wound he sustained in 1952 
include nerve damage affecting his face, upper left chest, 
shoulder and hand.  A VA physician who examined the veteran 
in November 1995 noted loss of sensation of the left side of 
the face, and some loss of grip in the left hand.

The veteran, in a statement dated in August 1995, requested 
an increased evaluation for residuals of fragment wounds to 
the left face and left shoulder.  He was provided 
examinations in November 1995 and again in June 1996, 
apparently for disability evaluation purposes.  However, 
rating actions in 1984 and thereafter did not include 
adjudication of the claim for service connection for nerve 
damage or the claims for increased rating for the left facial 
scar or the left shoulder scar.  The examination in June 1996 
which noted that the veteran cannot fully open his mouth may 
constitute a claim of entitlement to service connection for 
disability of the mandible.  The ROs attention is directed 
to these claims for appropriate action.


REMAND

When the veteran applied for disability benefits in May 1953, 
he listed severe headaches as a condition for which his claim 
was made.

The RO, in the June 1953, received service medical records 
which were later shown to be incomplete.

The veteran was provided VA examination in July 1953.  At 
that time the veteran complained of severe frontal occipital 
headaches; pain and stiffness in the left shoulder; swelling 
behind the left ear; partial deafness in the left ear; and 
difficulty breathing through his nose.  Physical examination 
showed a 2 and ¼ inch scar extending from the angle of the 
left mandible, vertically.  The scar was firm, well healed, 
non-tender, and was adherent into the lower one-third.  There 
was a ½ inch post-operative scar for removal of fragments 
just below the mandible.  A 1 inch scar was over the left 
acromial process, well healed, non-tender, non-adherent, and 
non-depressed.  The 2 inch scar at the base of the left neck 
extended horizontally. There was an area of cutaneous 
hyperesthesia extending over the area of distribution of the 
inner, middle and anterior branches of the left supra 
clavicular nerve.  The examiner noted no objective impairment 
of function, with the shoulder girdle having good stability, 
normal range of motion, and no atrophy.  Subjectively the 
veteran complained of some stiffness and aching centered 
underneath the left scapula.  Upon examination of his nervous 
system, it was noted that he had frequent and prolonged 
frontal and occipital headaches.  On the ear examination it 
was again noted that he had severe headaches lasting 2 to 3 
days, about 2 to 3 times a week.  

By rating action September 1, 1953 service connection was 
granted for scar, left face, with retained fragments, rated 
10 percent disabling pursuant to Diagnostic Code (DC) 7800-
873; and for scar, left shoulder, with retained fragments, 
rated 10 percent disabling pursuant to DC 5301.  A 10 percent 
rating under DC 5301 contemplates damage to Muscle Group I, 
the extrinsic muscles of the shoulder girdle, to include the 
trapezius muscle.

In regard to the CUE claim, it is contended that the 1953 
rating decision contained CUE in failing to acknowledge that 
the veteran had sustained a compound comminuted fracture 
which warranted a rating in excess of 10 percent for severe 
muscle injury.

While the rating for the scar of the left face would appear 
to refer to the 2 and ¼ inch scar extending from the angle of 
the left mandible, and the rating for the scar of the left 
shoulder would appear to refer to the 1 inch scar over the 
left acromial process, the 2 inch scar at the base of the 
left neck does not appear to be accounted for in the 
September 1953 rating decision.  This scar may be associated 
with the compound comminuted fracture of the head of the 
first rib and may evidence obvious damage to muscles in the 
neck area, such as Muscle Group XXII.  As noted above, the 
rating for injury to Muscle Group I, rated under DC 5301, 
would appear to refer to injury to muscles of the shoulder 
girdle rather than the neck.

The examination in July 1953 revealed cutaneous hyperesthesia 
extending over the area of distribution of the inner, middle 
and anterior branches of the left supra clavicular nerve.  At 
first glance there does not appear to be any rating response 
to the neurology finding; however, in the rating for the left 
face scar, there appears to be 2 DCs, and the 873 could 
well be a miss-typed 8713, for neuralgia, all radicular 
(fifth and sixth cervical) groups.  Neuralgia, cranial or 
peripheral, characterized by a usually dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Schedule for Rating 
Disabilities, 1945 edition; Neurological Conditions and 
convulsive Disorders § 7 (now 38 C.F.R. § 4.124).  Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  Schedule for Rating 
Disabilities, 1945 edition; Principles of Combined Ratings 
§ 16(5) (now 38 C.F.R. § 4.55(g)).

If 873 is indeed mistyped DC 8713, then there arises the 
question of why there was no separate rating for the 
neuralgia, since it was shown with DC 7800, for disfiguring 
scar, and not a prohibited muscle injury rating.  If DC 8713 
had been associated with the muscle rating for the left 
shoulder, DC 5301, there is a question of whether different 
functions were represented by 5301 and 8713.  The veterans 
complaints of severe headaches were not explicitly addressed 
by the September 1953 rating decision.

Significantly, additional service medical records were added 
to the record in March 1956, including an entry which shows 
that the veteran suffered from fibrous ankylosis of the left 
Temp. Mand. J. and underwent a forceful opening procedure 
and physiotherapy for this condition.  The provisions of 38 
C.F.R. § 3.156 provide that when a supplemental report from 
the service department is received after the decision has 
become final, the former decision will be reconsidered by the 
RO.

A Report of Contact (VA Form 119) dated December 7, 1998, 
noted that on phone inquiry the veteran reported that he was 
satisfied with the 40 percent evaluation for his hearing 
loss.  A substantive appeal may be withdrawn at any time 
before the Board promulgates a decision, but the withdrawal 
must be in writing.  38 C.F.R. § 20.204 (1998).  In this 
instance the recorded telephone conversation with the veteran 
will not suffice for withdrawal of the hearing loss rating 
issue.  In a letter dated December 7, 1998, the RO noted that 
the veteran had expressed satisfaction with the decision 
granting an evaluation for hearing loss at the 40 percent 
rate and requested that he state this on an attached VA Form 
21-4138.  No response to this request has been associated 
with the records assembled for appellate review.  The Board 
notes that the Court has pointed out that VA should avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  If such a policy applies to well-grounded claims, it 
certainly, by extrapolation, would apply to claims the 
veteran no long wished to pursue.  Since the other issue on 
appeal is the subject of remand, the Board will defer a 
decision on the hearing loss issue in order to again attempt 
to secure from the veteran written notice of the withdrawal 
of the hearing loss rating issue.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The RO should once again contact the 
veteran to determine whether he is 
satisfied with the 40 percent evaluation 
for his bilateral defective hearing, and 
if so whether he is willing to withdraw 
that claim in writing.

2.  The RO should provide answers, with 
appropriate rationale, based on the 
evidence at the time of the September 
1953 rating action, to the following 
questions:

a)  Were the 2 inch scar at the base of 
the left neck and the compound comminuted 
fracture of the head of the first rib 
contemplated in any rating code assigned 
in September 1953, and if so, please 
explain.  If not, did the scar and the 
documentation of the fracture evidence 
obvious injury to muscles of the left 
neck and did the absence of a separate 
rating for that injury constitute error?

b)  Were the headaches noted by the 
veteran in his application and at the 
time of the July 1953 examination 
contemplated in any rating code assigned 
by the September 1953 rating, and if so, 
please explain.  If not, did the absence 
of a separate rating for that condition 
constitute error?

c)  Did the 873 represent a miss-
typed DC 8713?  If so, did the absence of 
a separate rating for neuralgia represent 
error?  If 873 did not represent a 
rating for neuralgia, did the absence of 
a  rating for the cutaneous hyperesthesia 
extending over the area of distribution 
of the inner, middle and anterior 
branches of the left supra clavicular 
nerve represent error?

d)  Do the service records added to the 
record after the September 1953 rating 
warrant any change in that rating?

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
